Title: From George Washington to Brigadier General Lachlan McIntosh, 26 May 1778
From: Washington, George
To: McIntosh, Lachlan


                    
                        Sir.
                        Camp Valley forge May [26] 1778
                    
                    The Congress having been pleased to direct me, to appoint an Officer to command at Fort pit and in the Western Frontiers, in the room of Brigadier General Hand, I am induced, but not without reluctance, from the sense I entertain of your merit, to nominate you, as an Officer well qualified from a variety of considerations, to answer the Objects they may have in view.
                    I do not know particularly what the Objects are, which Congress have in contemplation in this command, and therefore request, that you will, as soon as you conveniently can, repair to York Town and receive their instructions, respecting them.
                    I have only to add, that I shall be happy to hear from you, as often as opportunity will permit, and my warmest wishes, that your services may be honorable to yourself and approved by your Country. I am Sir with great esteem & regard Yr Most Obed. sert
                    
                        Go: Washington
                    
                